Title: From George Washington to the United States Senate and House of Representatives, 22 January 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives.
            United States 22d January 1794.
          
          I forward to you extracts from the last advices from our Minister in London; as being connected with communications already made.
          
            Go: Washington
          
        